DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 10, the phrases “the opening”, “the top portion” and “the internal space” lack antecedent basis.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westerink et al. (WO 2011/063399 A2).  Westerink et al. shows the use of an aircraft armrest (Fig. 1) comprising: an armrest body defining an internal space and an opening in a top portion (Fig. 4); a top cap (56) configured to moveably cover the opening in the top portion; and a deployable armrest extension disposed in the internal space, comprising: one or more hinged leaf(s) (44); and a deployment mechanism (22).  The deployment mechanism comprises a rotation arm (52) and a translation channel (the internal space of the constitutes a channel as shown in Fig. 4) that allows the deployable armrest extension upward through the opening in the top portion (see Figs. 4).
Claim(s) 1,4,8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (KR 102151953 B1).  Choi et al. shows the use of an aircraft armrest (Fig. 1) comprising: an armrest body defining an internal space and an opening in a top portion (Fig. 4); a top cap (400) configured to moveably cover the opening in the top portion (as shown in Fig. 6); and a deployable armrest extension disposed in the internal space, comprising: one or more hinged leaf(s) (500a,b); and a deployment mechanism (300).  The deployment mechanism comprises a linear actuator (210,340) configured to bias the deployable arm into a deployed configuration and a release mechanism (352).  Regarding claim 8, a central column (320) is vertical when the one more hinged leaves are deployed.  
Claim(s) 10 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nissan (JP S59186749 A).  Nissan shows the use of a deployable armrest extension as defined by a top cap (4,6) and one or more leaf(s) (65) long with a deployment mechanism comprising a translation channel (the inner space of the console) configured to direct the deployable armrest extension upward through the opening in the top portion (see Figs.5-6).  The deployment mechanism has one or more top cap directing channels (55) configured to engage corresponding pins (66) n the top cap and direct the top cap into the internal space; and a linkage (5) connecting the corresponding pins to the deployable armrest extension to actuate movement of the top cap when the deployable armrest extension is deployed (as upon the linkage being pushed down the top cap portion (6) is pulled down into the internal space).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al.  Choi et al shows the use of the top cap fixed to the deployable armrest extension to allow for vertical translation and rotation downward into a horizontal position but fails to show the one or more leaf(s) rotating upward into a horizontal position.  It would have been obvious for one of ordinary skill in the art to reverse the parts in order to allow the one or more leaf(s) to rotate upward as it has been held that a mere reversal of parts is within the teachings of one of ordinary skill in the art.   In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference No 9,248,765 shows feature of the claimed invention .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
July 30, 2022